                      Case 1:18-cv-11386-VSB-KHP Document 361 Filed 09/07/21 Page 1 of 2

                                                            LAW OFFICES
                                        GREENBLUM & BERNSTEIN, P.L.C.
NEIL F. GREENBLUM                         P ATEN T, COPYR IG HT AND TR AD E MARK MATT ERS                HARRY J. GWINNELL¸
BRUCE H. BERNSTEIN                                                                                       JEFFREY H. HANDELSMAN *
JAMES L. ROWLAND
                                                    1950 ROLAND CLARKE PLACE                             KENNETH H. SALEN ¸
ARNOLD TURK ¨                                         RESTON, VA 2 0 1 9 1 -1 41 1                       SOK K. HONG ¸
MICHAEL J. FINK                                                                                          TAI KONDO
STEPHEN M. ROYLANCE ¸                                   TEL: (7 0 3 ) 7 16 -1 19 1                       JEFFREY R. BOUSQUET ¸
ROBERT W. MUELLER
                                                        FAX: (7 0 3 ) 7 1 6 -11 80                       GARY M. JACOBS ¸
WILLIAM E. LYDDANE                                                                                       JAMES A. GROMADA
WILLIAM S. BOSHNICK *                             EMAIL: gbpatent@gbpatent.com                           SHAWN A. HAMIDINIA, Ph.D.
PAUL A. BRAIER, Ph.D.                                                                                    ALI M. IMAM *
P. BRANKO PEJIC *                                       www.gbpatent.com                                 CHAD E. GORKA
DANIEL B. MOON
                                                                                                         CHUONG T. NGUYEN *
BRUCE H. STONER, JR. ¸
                                                                                                         JAMES A. DONEGAN
ENOCH PEAVEY
                                                                                                         DANIELLE C. PFIFFERLING
SEAN C. MYERS-PAYNE, Ph.D.
                                                                                                         KATHRYN M. CHESNICK
JONATHAN R. MILLER *
                                                                                                         SAMUEL EBERT-ZAVOS
STEVEN B. POLLICOFF *
                                                                                                            _________
BARRY I. HOLLANDER ¸
GARY V. HARKCOM *¸                                                                                       * ADMITTED TO A BAR
JAMES P. BONNAMY
JILL M. BROWNING
                                                      September 3, 2021                                    OTHER THAN VA
                                                                                                           REGISTERED PATENT AGENT
                               
WALTER SCHLAPKOHL, Ph.D.                                                                                 ¸ OF COUNSEL
NAOKO OHASHI *                                                                                           ¨ SENIOR COUNSEL
                               




            VIA ECF
            Hon. Vernon S. Broderick
            United States District Court
            Southern District of New York
            Thurgood Marshall United States Courthouse                                  9/7/2021
            40 Foley Square, Room 415
            New York, New York 10007

                             Re:   Re: Spectrum Dynamics Medical Limited v. GE; Case No.: 18-
                                   cv-11386 (VSB)

            Dear Judge Broderick:

                     We represent Plaintiff Spectrum Dynamics Medical Limited (“Plaintiff” or “Spectrum”)
            in the above-referenced action. On behalf of Plaintiff, we write pursuant to Rule 5.B. of your
            Honor’s Individual Practices in Civil Cases to respectfully request permission to file under seal
            Plaintiff’s Memorandum of Law in Support of Plaintiff’s Motion for Preliminary Injunction and
            accompanying Exhibits 1-5, 10, 12-23, 26, 28-31, 33-36, 38-46, 48-98, 100-110, 112, 114-136,
            141-144, 147, 149-150, 152-200, 202-203, and 205-222, filed today, September 3, 2021, that
            contain Highly Confidential and Confidential information of the respective parties that is subject
            to the Stipulated Confidentiality and Protective Order [D.I. 165] (“Protective Order”).
            Additionally, Plaintiff requests permission to separately file exhibits that are or include native
            files (i.e., Exhibits 13, 18, 19, 22-23, 30, 33-36, 38-39, 56, 59, 67, 70, 76, 93, 103, 110, 117, 122,
            132-133, 147, 156, 158-159, 162-164, 174-183, 189, and 192) via e-mail. These exhibits also
            contain both Plaintiff’s and Defendants’ confidential information.

                   Defendants have proposed reactions of their confidential information, and Plaintiff has
            also done so. Thereafter, the parties met and conferred regarding the proposed redactions, and
            there are no unresolved objections. Accordingly, Plaintiff hereby requests leave to file the
            Memorandum of Law in Support of Plaintiff’s Motion for Preliminary Injunction and Exhibits 1-
            5, 10, 12-23, 26, 28-31, 33-36, 38-46, 48-98, 100-110, 112, 114-136, 141-144, 147, 149-150,
            152-200, 202-203, and 205-222 under seal, and separately file native versions of Exhibits 13, 18,
      Case 1:18-cv-11386-VSB-KHP Document 361 Filed 09/07/21 Page 2 of 2


Hon. Vernon S. Broderick                  September 3, 2021                              Page -2-

19, 22-23, 30, 33-36, 38-39, 56, 59, 67, 70, 76, 93, 103, 110, 117, 122, 132-133, 147, 156, 158-
159, 162-164, 174-183, 189, and 192 under seal via e-mail.

        The parties’ proposed redactions are highlighted in yellow in the enclosed copy of
Plaintiff’s Motion for Preliminary Injunction, and Declarations of Scott D. Metzler, Ph.D., Eric
Phillips, Yoel Zilberstien, Gilad Yoeli, Nathaniel Roth, and P. Branko Pejic.

        For the aforementioned reasons, Plaintiff respectfully requests permission from this Court
to file Plaintiff’s Memorandum of Law in Support of Plaintiff’s Motion for Preliminary
Injunction, supporting Declarations, and accompanying Exhibits 1-5, 10, 12-23, 26, 28-31, 33-
36, 38-46, 48-98, 100-110, 112, 114-136, 141-144, 147, 149-150, 152-200, 202-203, and 205-
222 under seal.

                                                     Respectfully submitted,

                                                     /Neil F. Greenblum/

                                                     Neil F. Greenblum

cc:     All counsel of record (via ECF)

{J734906 04935796.DOCX 2}
